September 18,   19.52

Hon. J. W. Edgar
Commissioner of Education
Texas Education Agency
Austin, Texas           Opinion No. V-1523
                          Re: Authority of State Board
                              of Education to determine
                              salary of area supervisors
                              for vocational education
                              and counselors for voca-
                              tional rehabilitation under
                              minimum salary schedule set
                              out in Article 2922-14, V.
                              C.S., which exceeds maximum
                              salary llnrltatlonsprovided
                              in the general appropria-
Dear Sir:                     tion act.
          We refer to your request for an opinion of
this office regarding the application of the salary
schedule shown in Article III.of House Bill 426, Acts
52nd Leg., R.S. 1951, ch. 499, pm 1316, the biennial
appropriation to the,Texas Central Education Agency.
Your inquiry reads In substance as follows:
            Group X of the salary schedule provides:
            'Group X: None to exceed $5,280   per year.
          "Description and duties: Under general
     supervision of a Section Chief or State
     Supervisor develops and supervises special
     programs in specific areas of the State, or
     supervises special programs on a state-wide
     basis, or directs the activities of a group
     of personnel in a specialized'area,~or
     counsela in a specialized field."
          The positions In the Agency of area
     supervisor for Vocational Education and
     counselor for Vocational Rehabilitation
Hon. J. W. Edgar, page 2 (V-1523)


     are classified within this group by the
     Agency. As a prerequisite to their employ-
     ment by the Agency, personnel In these posi-
     tions are required to have a legal teaching
     certificate and to meet special certificate
     requirements of a vocational teacher or
     counselor in the public schools. Area super-
     visors of Vocational Educatfon actually per-
     form direct supervision of classroom instruc-
     tion in local public schools in assigned
     areas. Counselors in the Vocational Rehabil-
     itation Division of the Agency counsel with
     adults who are participating in the ,Rehabil-
     ltation Program.
         Article IV of Senate Bill 116, Acts 51st
    Leg., R.S. 1949, ch. 334, p; 625 (Art. 2922-
    14, V.C.S.) sets forth a minimum salary sched-
    ule, All public free school districts in
    this State are required thereunder to pay
    each teacher not less than thenminimum salary
    specified therein, Thus, a vocational teacher,
    with a Master's Degree and 26 'years of teach-
    ing experience, employed on a 12 months' basis
    receives a minimum salary of $5,376,   S,ubdiv.
    le, Sec. 1, Art. 2922-14, supra.
         Several of the area supervisors and
    counselors presently employed by the Agency
    hold Masters5 Degrees and have 26 years of
    teaching experience. They are employed on a
    12 months' basis. But under Group X of the
    appropriation bill quoted, they receive an
    annual salary of $5,280.
         Question: Has the State Board of Educa-
    tion authority to pay area supervisors and
    counselors employed by the agency salaries
    which conform to the minimum salary schedule
    for teachers set out in Article 2922-14, V.
    C.S., when the minimum salary so determined
    would exceed the salary fixed in Group X of
    House Bill 426, supra, the appropriation to
    the Texas Central Education Agency?
          Section 1 of Article 2922-14, Vernon's Civil
Statutes, provides a minimum salary schedule which is
expressly applicable to teachers employed by the boards
of trustees of the school districts of thfs State,
Hon. J. W. Edgar, page 3 (V-1523)


Att'y Gen. op. v-921 (1949).    It provides for salary
Increments
    ..     based on length   of college training and
teacning experience.~
          The "groups' or personnel classSficatlon ,pro-
visions in thecurrent appropriation to the Central Educa-
tion Agency (Art. III of H. B. 426, supra) provide the
maximum salaries thatmay be paid personnel classified
and employed by the,Agency. Att'y Gen. Op. V-1324 (19.51).
It makes no provision for increments for length of col-
lege training or teaching experience. Discretion rests
in the Agency to authorize any salary for any of Its
employeeswhich does not exceed the maximum amount fixed
In the "group" in which the employee Is classified.
          While the minimum salaries of teachers employed
by school districts are governed by general law, there
Is no general law fixing the maximum or minimum s,alarles
of employees of the Texas Central Education Agency. Thus,
provisions in the current appropriation bill governing
the maximum salaries for classified positions that may
be expended out of the appropriation made to the Agency
in Section 2 of House Bill 426, supra, are not in conflict
with general laws.
          Accordingly, it is the opinion of this office
that the State Board of Education is without authority to
pay area supervisors and counselors employed and classi-
fied by the Texas Central Education Agency under Group
X of,Article III of House Bill 426, Acts 52nd Leg., R.S.
1951, ch. 499, p9 1316, a salary which~exceeds'the maxl-
mum amount fixed in that personnel classification.

                        SUMMARY
          The maximum salary that may be paid area
     supervisors and counselors employed and class-
     ified by the Texas Central Education Agency
     under Group X of Article III of House Bill
     426, Acts 52nd Leg., 1951, ch. 499, P. 1316,
     is fixed in "Group,X" of that ,appropriation
     bill, and no amount greater than that specl-
     fied therein may be paid.
Hon. J. W. Edgar, page 4 (V-1523)


                                    Yours very truly,

APPRCVED:                            PRICE DANIEL
                                    Attorney General
J. C.,Davis, Jr.
county Affairs DlvlSiOn
E. J&zobson
RevievlingAssistant
                                          Assistant
Charles D. Mathews
First Assistant
CEO:am